1
2                                                               JS-6
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
     JON MARK L. C.,                               Case No. 8:17-cv-01730-KES
11
                  Plaintiff,
12
         v.
13
     NANCY A. BERRYHILL, Acting                            JUDGMENT
14   Commissioner of Social Security,1
15                Defendant.
16
17         IT IS HEREBY ADJUDGED that, for the reasons set forth in the
18   Memorandum Opinion and Order, the decision of the Commissioner of the Social
19   Security Administration is reversed and this matter is remanded for further
20   proceedings consistent with the Opinion.
21
22   DATED: November 8, 2018
                                           ____________________________________
23                                         KAREN E. SCOTT
24                                         United States Magistrate Judge
25
26         1
            As of November 17, 2017, Ms. Berryhill’s new title is “Deputy
27   Commissioner for Operations performing the duties and functions not reserved to the
     Commissioner of Social Security.”
28
